                 Case 19-14139                       Doc 19           Filed 12/29/19 Entered 12/29/19 20:50:41              Desc Main
                                                                        Document     Page 1 of 9
OLF3 (Official Local Form 3)
Effective December 1, 2017
                                                                     UNITED STATES BANKRUPTCY COURT
                                                                        DISTRICT OF MASSACHUSETTS

 In re:                                                                                                 Case No.:
             Gloria F. Saddler                                                                         Chapter 13
                                          Debtor(s)

                                                                            CHAPTER 13 PLAN

Check one. This plan is:
        Original
         Amended (Identify First, Second, Third, etc.)
        Postconfirmation (Date Order Confirming Plan Was Entered:                                                   )
 Date this plan was filed: December 29, 2019



 PART 1:                                                                   NOTICES
TO ALL INTERESTED PARTIES:
You should review carefully the provisions of this Plan as your rights may be affected. In the event the Court enters an order confirming this Plan, its
provisions may be binding upon you. The provisions of this Plan are governed by statutes and rules of procedure, including Title 11 of the United
States Code (the “Bankruptcy Code”), the Federal Rules of Bankruptcy Procedure (“Fed. R. Bankr. P.”), the Massachusetts Local Bankruptcy Rules
(“MLBR”), and, in particular, the Chapter 13 rules set forth in Appendix 1 of MLBR, all of which you should consult.

TO CREDITORS:
Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated. Read this Plan carefully and discuss it with your
attorney. If you do not have an attorney, you may wish to consult with one. If you oppose this Plan's treatment of your claim or any other provision
of this Plan, you or your attorney must file with the Court an objection to confirmation on or before the later of (i) thirty (30) days after the date on
which the first Meeting of Creditors pursuant to 11 U.S.C. § 341 is held or (ii) thirty (30) days after service of an amended or modified Plan, unless
the Court orders otherwise. A copy of your objection must be served on the Debtor(s), the attorney for the Debtor(s), and the Chapter 13 Trustee (the
“Trustee”). The Bankruptcy Court may confirm this Plan if no objection to confirmation is filed or if it overrules an objection to confirmation. You
have received or will receive a Notice of Chapter 13 Bankruptcy Case from the Bankruptcy Court which sets forth certain deadlines, including the
bar date for filing a Proof of Claim. To receive a distribution, you must file a Proof of Claim.

TO DEBTOR(S):
You (or your attorney) are required to serve a copy of this Plan on all creditors in the manner required under the Bankruptcy Code, the Fed. R. Bankr.
P., and MLBR. Unless the Court orders otherwise, you must commence making payments not later than the earlier of (i) thirty (30) days after the
date of the filing of this Plan or (ii) thirty (30) days after the order for relief. You must check a box on each line below to state whether or not this
Plan includes one or more of the following provisions. If you check the provision “Not Included,” if you check both boxes, or if you do not
check a box, any of the following provisions will be void if set forth later in this Plan. Failure to properly complete this section may result in
denial of confirmation of this Plan.

                    FOR EACH LINE BELOW, DO NOT CHECK BOTH BOXES; DO NOT LEAVE BOTH BOXES BLANK.
 1.1         A limit on the amount of a secured claim, set out in Part 3.B.1, which may result in a Included Not Included
             partial payment or no payment at all to the secured creditor.
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,    Included Not Included
             set out in Part 3.B(3).
 1.3         Nonstandard provisions, set out in Part 8.                                             Included Not Included


 PART 2:                                                               PLAN LENGTH AND PAYMENTS
A.           LENGTH OF PLAN:

              36 Months. 11 U.S.C. § 1325(b)(4)(A)(i);
              60 Months. 11 U.S.C. § 1325(b)(4)(A)(ii);

               60 Months. 11 U.S.C. § 1322(d)(2). The Debtor(s) states the following cause:Debtor can not afford payment over 36 Months




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Case 19-14139                       Doc 19            Filed 12/29/19 Entered 12/29/19 20:50:41                         Desc Main
                                                                         Document     Page 2 of 9

B.           PROPOSED MONTHLY PAYMENTS:

 Monthly Payment Amount                                                                    Number of Months
 694.00                                                                                    60

C.           ADDITIONAL PAYMENTS:

Check one.
                          None. If “None” is checked, the rest of Part 2.C need not be completed and may be deleted from this Plan.

The total amount of Payments to the Trustee [B+C]:                                                                          $41,640.00
This amount must be sufficient to pay the total cost of this Plan in Exhibit 1, Line h.

 PART 3:                                                                      SECURED CLAIMS
                          None. If “None” is checked, the rest of Part 3 need not be completed and may be deleted from this Plan.

A.           CURE OF DEFAULT AND MAINTENANCE OF PAYMENTS:

Check one.

             None. If “None” is checked, the rest of Part 3.A need not be completed and may be deleted from this Plan.
             Any Secured Claim(s) in default shall be cured and payments maintained as set forth in (1) and/or (2) below.
             Complete (1) and/or (2).

             (1) PREPETITION ARREARS TO BE PAID THROUGH THIS PLAN

Prepetition arrearage amounts are to be paid through this Plan and disbursed by the Trustee. Unless the Court orders otherwise, the amount(s) of
prepetition arrears listed in an allowed Proof of Claim controls over any contrary amount(s) listed below. Unless the Court orders otherwise, if relief
from the automatic stay is granted as to any collateral listed in this paragraph, all payments paid through this Plan as to that collateral will cease upon
entry of the order granting relief from stay.

             (a) Secured Claim(s) (Principal Residence)
              Address of the Principal Residence:     318 Jencks Street
                     The Debtor(s) estimates that the fair market value of the Principal Residence is: $              230,958.00


 Name of Creditor                                            Type of Claim                                Amount of Arrears
                                                             (e.g., mortgage, lien)
 Home Point Financial                               Mortgage                318 Jencks Street Fall River, MA 02723     $6,590.11
 Corporation                                                                Bristol County

Total of prepetition arrears on Secured Claim(s) (Principal Residence): $
 $6,590.11

             (b) Secured Claim(s) (Other)

 Name of Creditor                                   Type of Claim                Description of Collateral                         Amount of Arrears
                                                                                 (or address of real property)


                                                                                                        Total of prepetition arrears on Secured Claim(s) (Other): $0
                                                                                     Total prepetition arrears to be paid through this Plan [(a) + (b)]: $6,590.11

             (2) MAINTENANCE OF CONTRACTUAL INSTALLMENT PAYMENTS (TO BE PAID DIRECTLY TO CREDITORS):

Contractual installment payments are to be paid directly by the Debtor(s) to creditor(s). The Debtor(s) will maintain the contractual installment
payments as they arise postpetition on the secured claims listed below with any changes required by the applicable contract and noticed in conformity
with any applicable rules.

 Name of Creditor                                                    Type of Claim                                 Description of Collateral
 Home Point Financial Corporation                                    Mortgage                                      318 Jencks Street Fall River, MA 02723
                                                                                                                   Bristol County
                                                                                                                                                                  Page 2 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 19-14139                       Doc 19           Filed 12/29/19 Entered 12/29/19 20:50:41                    Desc Main
                                                                        Document     Page 3 of 9


B.           MODIFICATION OF SECURED CLAIMS:

Check one.


             None. If “None” is checked, the rest of Part 3.B need not be completed and may be deleted from this Plan.
             Secured Claim(s) are modified as set forth in 1, 2, and/or 3 below. Complete 1, 2, and/or 3 below.

             (1) REQUEST FOR VALUATION OF SECURITY, PAYMENT OF FULLY SECURED CLAIMS, AND MODIFICATION OF
                 UNDERSECURED CLAIMS UNDER 11 U.S.C. § 506:

             None. If “None” is checked, the rest of Part 3.B.1 need not be completed and may be deleted from this Plan.

The following Plan provisions of this Part 3.B.1 are effective only if the box “Included” in Part 1, Line 1.1 is checked.

The Debtor(s) requests that the Court determine the value of the lien of the following secured claim(s). For each secured claim listed below, the
Debtor(s) states that the amount of the secured claim is as set out in the column headed “Secured Claim Amount.” For each listed claim, the allowed
amount of the secured claim will be paid in full with interest at the rate stated below, and the creditor will retain its lien to the extent of the value of
the lien securing the creditor's allowed secured claim.

Unless the Court orders otherwise, the amount of a modified secured claim held by a nongovernmental creditor, as described in this Plan and treated
below, is binding on the creditor and the Debtor(s) upon confirmation of this Plan, even if the creditor has filed a Proof of Claim setting forth a
different amount.

Unless the Court orders otherwise, the amount of a secured claim of a governmental unit listed in an allowed Proof of Claim controls over any
contrary amount listed below. The amount of a secured claim of a governmental unit may NOT be determined through this Plan.

An allowed claim of a creditor whose claim is secured by a lien on property in which the estate has an interest is a secured claim to the extent of the
value of the creditor's interest, and is an unsecured claim to the extent that the value of such creditor's interest is less than the amount of the allowed
claim. The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim in Part 5 of this Plan. If
the secured claim amount is listed below as having NO value, the creditor's allowed claim will be treated in its entirety as an unsecured claim in Part
5 of this Plan.

In the description of collateral, include the registry of deeds/land court recording information for any real property for which you are modifying a
secured claim.

 Name of Creditor                    Description and                 Secured Claim        Amount of Senior     Interest Rate       Total Claim
                                     Value of Collateral             Amount               Liens
 Rockland FCU                        2016 Mercedes                             $20,700.00                $0.00 4.59%                              $25,450.65
                                     GLA 52,000 miles                                                          current
                                     NADA Trade In                                                             interest rate
                                     Average Trade In
                                     $16,625.00
                                     Clean retail NADA
                                     12/05/19:
                                     $20,700.00

                                                                                     Total Claim(s) under Part 3.B.1 to be paid through this Plan: $25,450.65

             (2) SECURED CLAIMS EXCLUDED FROM 11 U.S.C. § 506:

             None. If “None” is checked, the rest of Part 3.B.2 need not be completed and may be deleted from this Plan.

             (3) LIEN AVOIDANCE UNDER 11 U.S.C. § 522(f):

             None. If “None” is checked, the rest of Part 3.B.3 and Exhibits 3 and 4 need not be completed and may be deleted from this Plan.

C.           SURRENDER OF COLLATERAL:

Check one.

             None. If “None” is checked, the rest of Part 3.C need not be completed and may be deleted from this Plan.


                                                                                                                                                             Page 3 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-14139                       Doc 19            Filed 12/29/19 Entered 12/29/19 20:50:41                    Desc Main
                                                                         Document     Page 4 of 9
 PART 4:                                                                      PRIORITY CLAIMS
Check one

             None. If “None” is checked, the rest of Part 4 need not be completed and may be deleted from this Plan.

             The following priority claim(s) will be paid in full without postpetition interest. Unless the Court orders otherwise, the amount of
             the priority portion of a filed and allowed Proof of Claim controls over any contrary amount listed below.


A.           DOMESTIC SUPPORT OBLIGATIONS:

 Name of Creditor                                                    Description of Claim                       Amount of Claim
 -NONE-

B.      OTHER PRIORITY CLAIMS (Except Administrative Expenses):
 Name of Creditor                   Description of Claim                                                        Amount of Claim
 Commonwealth of Massachusetts                                                                                                                          $2,933.26

                                                           Total of Priority Claim(s) (except Administrative Expenses) to be paid through this Plan: $2,933.26

C.           ADMINISTRATIVE EXPENSES:

             (1) ATTORNEY’S FEES:

 Name of Attorney                                                                                           Attorney's Fees
 ANDRE' D. SUMMERS                                                                                                                                            $693.00

If the attorney's fees exceed the amount set forth in MLBR, Appendix 1, Rule 13-7, the Trustee may not pay any amount exceeding that sum until
such time as the Court approves a fee application. If no fee application is approved, any plan payments allocated to attorney's fees in excess of
MLBR Appendix 1, Rule 13-7 will be disbursed to other creditors up to a 100% dividend.

             (2) OTHER (Describe):

 -NONE-




Total Administrative Expenses (excluding the Trustee’s Commission) to be paid through this Plan [(1) + (2)]: $693.00

             (3) TRUSTEE’S COMMISSION:

The Debtor shall pay the Trustee’s commission as calculated in Exhibit 1.

The Chapter 13 Trustee's fee is determined by the United States Attorney General. The calculation of the Plan payment set forth in Exhibit 1, Line
(h) utilizes a 10% Trustee's commission. In the event the Trustee's commission is less than 10%, the additional funds collected by the Trustee, after
payment of any allowed secured and priority claim(s), and administrative expense(s) as provided for in this Plan, shall be disbursed to nonpriority
unsecured creditors up to 100% of the allowed claims.


 PART 5:                                                                NON PRIORITY UNSECURED CLAIMS
Check one.

             None. If “None” is checked, the rest of Part 5 need not be completed and may be deleted from this Plan.
             Any allowed nonpriority unsecured claim(s) other than those set forth in Part 5.F will be paid as stated below. Only a creditor
             holding an allowed claim is entitled to a distribution.



                  Fixed Amount (“Pot Plan”): each creditor with an allowed claim shall receive a pro rata share of $1,792.01 which the Debtor(s)
                  estimates will provide a dividend of 1%.
                  Fixed Percentage: each creditor with an allowed claim shall receive no less than 0 % of its allowed claim.

                                                                                                                                                               Page 4 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 19-14139                       Doc 19            Filed 12/29/19 Entered 12/29/19 20:50:41                        Desc Main
                                                                         Document     Page 5 of 9

A.           GENERAL UNSECURED CLAIMS:                                                                                                           $22,647.46

B.           UNSECURED OR UNDERSECURED CLAIMS AFTER MODIFICATION IN PART 3.B OR 3.C:

 Name of Creditor                                                    Description of Claim                           Amount of Claim
 Rockland FCU                                                        2016 Mercedes GLA 53,596 miles                                                         $3,210.54
                                                                     NADA Trade In Average Trade In
                                                                     $16,625.00
                                                                     Clean retail $20,700.00

C.           NONDISCHARGEABLE UNSECURED CLAIMS (e.g., student loans):

 Name of Creditor                                                    Description of Claim                           Amount of Claim
 Department of Education/Nelnet                                      Educational                                                                          $27,538.00
 Department of Education/Nelnet                                      Educational                                                                          $22,665.00
 Department of Education/Nelnet                                      Educational                                                                          $15,404.00
 Department of Education/Nelnet                                      Educational                                                                          $14,740.00
 Department of Education/Nelnet                                      Educational                                                                          $11,772.00
 Department of Education/Nelnet                                      Educational                                                                          $10,300.00
 Department of Education/Nelnet                                      Educational                                                                          $10,101.00
 Department of Education/Nelnet                                      Educational                                                                          $10,084.00
 Department of Education/Nelnet                                      Educational                                                                           $7,350.00
 Department of Education/Nelnet                                      Educational                                                                           $6,928.00
 Department of Education/Nelnet                                      Educational                                                                           $5,575.00
 Department of Education/Nelnet                                      Educational                                                                           $5,465.00
 Department of Education/Nelnet                                      Educational                                                                           $3,376.00
 Department of Education/Nelnet                                      Educational                                                                           $2,750.00
 US Dept of Education                                                Educational                                                                               $0.00
 US Dept of Education                                                Educational                                                                               $0.00
 US Dept of Education                                                Educational                                                                               $0.00
 US Dept of Education                                                Educational                                                                               $0.00
 US Dept of Education                                                Educational                                                                               $0.00
 US Dept of Education                                                Educational                                                                               $0.00
 US Dept of Education                                                Educational                                                                               $0.00
                                                                                                       TOTAL                                               154,048.00

D.           CLAIMS ARISING FROM REJECTION OF EXECUTORY CONTRACTS OR LEASES:

 Name of Creditor                                                    Description of Claim                           Amount of Claim
 -NONE-

E.           TOTAL TO BE PAID TO NONPRIORITY UNSECURED CREDITORS THROUGH THIS PLAN:

             The amount paid to nonpriority unsecured creditor(s) is not less than that required under the Liquidation Analysis set forth in
             Exhibit 2.

                                                                                              Total Nonpriority unsecured Claims [A + B + C + D]: $179,906.00

                Enter Fixed Amount (Pot Plan) or multiply total nonpriority unsecured claim(s) by Fixed Percentage and enter that amount: $1,799.06
F.           SEPARATELY CLASSIFIED UNSECURED CLAIMS (e.g., co-borrower):

 Name of Creditor                         Description of Claim                Amount of Claim           Treatment of Claim         Basis for Separate
                                                                                                                                   Classification
 -NONE-

                                                                              Total of separately classified unsecured claim(s) to be paid through this Plan: $0.00


 PART 6:                                               EXECUTORY CONTRACTS AND UNEXPIRED LEASES
Check one.

                                                                                                                                                                  Page 5 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 19-14139                       Doc 19          Filed 12/29/19 Entered 12/29/19 20:50:41                Desc Main
                                                                       Document     Page 6 of 9
             None. If “None” is checked, the rest of Part 6 need not be completed and may be deleted from this Plan.

 PART 7:                                        POSTCONFIRMATION VESTING OF PROPERTY OF THE ESTATE
If the Debtor(s) receives a discharge, property of the estate will vest in the Debtor(s) upon entry of the discharge. If the Debtor(s) does not receive a
discharge, property of the estate will vest upon the earlier of (i) the filing of the Chapter 13 Standing Trustee's Final Report and Account and the
closing of the case or (ii) dismissal of the case.

 PART 8:                                                             NONSTANDARD PLAN PROVISIONS
             None. If “None” is checked, the rest of Part 8 need not be completed and may be deleted from this Plan.
             This Plan includes the following nonstandard provisions. Under Fed. R. Bankr. P. 3015(c), each nonstandard provision must be set
             forth below in a separately numbered sentence or paragraph. A nonstandard provision is a provision not otherwise included in Official
             Local Form 3, or which deviates from Official Local Form 3. Nonstandard provisions set forth elsewhere in this Plan are ineffective. To
             the extent the provisions in Part 8 are inconsistent with other provisions of this Plan, the provisions of Part 8 shall control if the box
             "Included" is checked in Part 1, Line 1.3.

      1. The inclusion of claims in this plan is not an admission as to amount of claim. The debtor reserves the
         right to object to any proof of claim.

      2. The Mortgagee, Home Point Financial shall continue to send statements in the ordinary course to the
         debtor.

      3. Rockland Federal Credit Union is being crammed down per 910 Rule, The vehicle was purchased on
         February 27, 2016 and the current pay off is $23,910.54 at 4.59%. The NADA Clean retail
         value is $20,850.00. Interest is provided at 4.59% Payment shall be over the life of the Plan 60 Months.

     4. Administrative claims payable to Summers Law office and AnDre’ D. Summers
        shall be payable over 12 months, subject to the provisions of Part 4.C.1

      5. Application of payments. Servicers of loans secured by estate property may provisionally account for
         payments received from the Trustee and directly from the Debtor(s) in any reasonable way during the
        case, provided that, upon completion, dismissal, or conversion of the case, the servicer's accounts are
        adjusted to (a) apply Trustee payments first to monthly payments that were delinquent on the petition date
        and itemized in the allowed claim and thereafter to other claimed arrearages, and (b) apply direct Debtor
         payments to post-petition obligations in accordance with the mortgage.

      6. Treatment of escrow deficiency. No servicer of an allowed secured claim may seek to recover any
          deficiency alleged to exist in an escrow account (as the terms "deficiency" and "escrow account" are
          defined in 24 C.F.R. § 3500.17(b)) on the petition date otherwise than by filing or amending a proof of
         claim to assert such deficiency as a pre-petition arrearage. Such servicer may nonetheless state the
         amount of any alleged deficiency in any escrow account statement furnished to the Debtor(s) without
          thereby being deemed to have violated this provision or 11 U.S.C. § 362(a).

        7. Direct payments deemed timely made. Post-petition payments made directly to a servicer of an allowed
           secured claim will be deemed timely made in the correct amount if actually received on or before the
          due date, including any grace period during which no late fee accrues, at the address, and in the amount,
          most recently specified in writing by the servicer.

         8 Presumptively non-dischargeable debts. Debts listed in part 5.C are listed without prejudice to the
           Debtor's right to seek discharge by an appropriate action or motion.



                                                                                                                                                        Page 6 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                 Case 19-14139                       Doc 19          Filed 12/29/19 Entered 12/29/19 20:50:41              Desc Main
                                                                       Document     Page 7 of 9


 PART 9:                                                                 SIGNATURES
By signing this document, Debtor(s) acknowledges reviewing and understanding the provisions of this Plan and the Exhibits filed as identified
below.

By signing this document, the Debtor(s) and, if represented by an attorney, the attorney for the Debtor(s), certifies that the wording and order of the
provisions in this Plan are identical to those contained in Official Local Form 3, including the Exhibits identified below, other than any Nonstandard
Plan Provisions in Part 8.


       /s/ Gloria F. Saddler                                                           December 28, 2019
       Gloria F. Saddler                                                               Date
       Debtor


       Debtor                                                                          Date

     /s/ AnDre' D. Summers                                                      Date   December 28, 2019
 Signature of attorney for Debtor(s)
 AnDre' D. Summers 551618
 551618 MA
 Summers Law Office
 PO Box 306
 Franklin
 Franklin, MA 02038
 508-528-8444
 Summerslaw@hotmail.com

The following Exhibits are filed with this Plan:
   Exhibit 1: Calculation of Plan Payment*
   Exhibit 2: Liquidation Analysis*
   Exhibit 3: Table for Lien Avoidance under 11 U.S.C. § 522(f)**
   Exhibit 4: [Proposed] Order Avoiding Lien Impairing Exemption**

 List additional exhibits if applicable.


*Denotes a required Exhibit in every plan
**Denotes a required Exhibit if the box "Included" is checked in Part 1, Line 1.2.

Total number of Plan pages, included Exhibits: 9




                                                                                                                                                      Page 7 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                 Case 19-14139                       Doc 19          Filed 12/29/19 Entered 12/29/19 20:50:41       Desc Main
                                                                       Document     Page 8 of 9
                                                                              EXHIBIT 1

                                                                     CALCULATION OF PLAN PAYMENT

 a)    Secured claims (Part 3.A and Part 3.B.1-3 Total):                                                                              $32,040.76
 b)    Priority claims (Part 4.A and Part 4.B Total):                                                                                   2,933.26
 c)    Administrative expenses (Part 4.C.1 and 4.C.2 Total):                                                                               693.00
 d)    Nonpriority unsecured claims (Part 5.E Total):                                                                                  $1,799.06
 e)    Separately classified unsecured claims (Part 5.F Total):                                                                            $0.00
 f)    Executory contract/lease arrears claims (Part 6 Total):                                                                             $0.00
 g)    Total of (a) + (b) + (c) + (d) + (e) + (f):                                                                                    $37,466.08
 h)    Divide (g) by .90 for total Cost of Plan including the Trustee's fee:                                                          $41,628.98
 i)    Divide (h), Cost of Plan, by term of Plan, 60 months:                                                                             $693.82
 j)    Round up to the nearest dollar amount for Plan payment:                                                                           $694.00

If this is either an amended Plan and the Plan payment has changed, or if this is a postconfirmation amended Plan, complete(a) through (h) only
and the following:

 k)    Enter total amount of payments the Debtor(s) has paid to the Trustee:
 l)    Subtract line (k) from line (h) and enter amount here:
 m)    Divide line (l) by the number of months remaining ( months):
 n)    Round up to the nearest dollar amount for amended Plan payment:

 Date the amended Plan payment shall begin:




                                                                                                                                              Page 8 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
                 Case 19-14139                       Doc 19          Filed 12/29/19 Entered 12/29/19 20:50:41                    Desc Main
                                                                       Document     Page 9 of 9
                                                                                EXHIBIT 2

                                                                          LIQUIDATION ANALYSIS

A. REAL PROPERTY
Address                                             Value                            Lien                               Exemption
(Sch. A/B, Part 1)                                  (Sch. A/B, Part 1)               (Sch. D, Part 1)                   (Sch. C)
318 Jencks Street Fall River,                       230,958.00                       151,514.00                         79,444.00
MA 02723 Bristol County

 Total Value of Real Property (Sch. A/B, line 55):                                                      $   230,958.00
 Total Net Equity for Real Property (Value Less Liens):                                                 $   79,444.00
 Less Total Exemptions for Real Property (Sch. C):                                                      $   79,444.00
                                          Amount Real Property Available in Chapter 7:                  $   0.00

B. MOTOR VEHICLES

 Make, Model and Year        Value                                                   Lien                               Exemption
 (Sch. A/B, Part 2)          (Sch. A/B, Part 2)                                      (Sch. D, Part 1)                   (Sch. C)
 2016 Mercedes GLA 52,000    16,625.00                                               24,540.00                          0.00
 miles
 NADA Trade In Average Trade
 In $16,625.00
 Clean retail $20,700.00

 Total Value of Motor Vehicles (Sch. A/B, line 55):                                                     $   16,625.00
 Total Net Equity for Motor Vehicles (Value Less Liens):                                                $   0.00
 Less Total Exemptions for Motor Vehicles (Sch. C):                                                     $   0.00
                                           Amount Motor Vehicle Available in Chapter 7:                 $   0.00

C. ALL OTHER ASSETS (Sch. A/B Part 2, no. 4; Part 3 through Part 7. Itemize.)

 Asset                                              Value                            Lien                               Exemption
                                                                                     (Sch. D, Part 1)                   (Sch. C)
 Household Goods                                    5,000.00                         0.00                               5,000.00
 Clothing                                           1,000.00                         0.00                               1,000.00
 Jewelry                                            500.00                           0.00                               500.00
 Dogs (3):                                          0.00                             0.00                               0.00
 Layla
 Charly
 Joey
 Cash                                               50.00                            0.00                               50.00
 Quincy Bank                                        3.00                             3.00                               3.00
 Saint Ann's Credit Union                           300.00                           0.00                               300.00

 Total Value of All Other Assets:                                                                       $   7,550.00
 Total Net Equity for All Other Assets (Value Less Liens):                                              $   7,550.00
 Less Total Exemptions for All Other Assets:                                                            $   7,550.00
                                     Amount of All Other Assets Available in Chapter 7:                 $   0.00

D. SUMMARY OF LIQUIDATION ANALYSIS

                                  Amount available in Chapter 7                                                                   Amount
 A. Amount Real Property Available in Chapter 7 (Exhibit 2, A)                                                     $                                         0.00
 B. Amount Motor Vehicles Available in Chapter 7 (Exhibit 2, B)                                                    $                                         0.00
 C. Amount All Other Assets Available in Chapter 7 (Exhibit 2, C)                                                  $                                         0.00

                                                                     TOTAL AVAILABLE IN CHAPTER 7:                 $                                         0.00


E. ADDITIONAL COMMENTS REGARDING LIQUIDATION ANALYSIS:


                                                                                                                                                           Page 9 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
